Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 are pending in the application and have been examined. 
Claims 1 – 20 are rejected.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 3, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 16 recite “for user account” in “…presents selectable contact information for user account in which the first user account has…” but it is unclear as to what user account the claim is referring to. It is possible for said user account to be one of the first account, doing the inviting, or the second account, the account being invited. For the sake of a summary examination, the examiner has interpreted the user account to mean the second user account, the account being invited, but appropriate correction is still required. 
	Claim 12 recites “the first user account is the at least one invited user account” in “… a first user associated with the first user account is already in the vehicle, the first user account is the at least one invited user account by virtue of being permitted to share the vehicle with the requesting user…” but it is unclear as to which account is the invited user account (the friend, second user account) and which is the original user account (the person initiating the carpool, first user account or “requesting user”) as the original account cannot also be the invited account as sharing implies more than one person.
For the sake of a summary examination, the examiner has interpreted the underlined instance of “first user account” in the previous paragraphs to mean the second user account, the account being invited, but appropriate correction is still required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 14 recite a system and a method to initiate an organized carpool. The limitations of receiving a request to initiate an organized carpool and initiating the organized carpool are, under its broadest reasonable interpretation, considered an abstract idea as a method for organizing human activity. Specifically managing interactions between people.
The aforementioned limitations are directed towards initiating and participating in an organized carpool, which, given the broadest reasonable interpretation, may be interpreted as at least any one of contract or legal obligations, marketing or sales activities or behaviors, and/or business relations, and managing personal behavior or 
In particular, claims 1, 8, and 14 recite additional elements: A non-transitory computer readable medium, instructions, a processor, a user interface, a rideshare application and a vehicle. These additional elements do not add a meaningful limitations to the invention due to their high level of generality; or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. Hence, the aforementioned additional elements amount to no more than limitations which represent mere instructions to apply an exception via a computer. That is, the aforementioned limitations merely invoke the generic components as a tool to perform the abstract idea, e.g. see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, the additional elements lack inventive function and amount to no more than generic components utilized to apply the exception.
Dependents claims 2-7, 9-13, & 15-20 are directed to the same abstract idea as independent claims 1, 8 & 14. Claims 2-7, 9-13, & 15-20 simply further define and specify the method in which the system works. Therefore dependent claims 2-7, 9-13, & 15-20 simply further narrow the abstract ideas recited in independent claim claims 1, 8 & 14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 &14-20 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Amin et al (Pub. No.: US 2015/0012341 A1)
	Regarding Claim 1, Amin et al teaches:
	A non-transitory computer readable medium (see “computer-readable medium” in P: 0017) comprising instructions stored thereon, the instructions (see “instructions” in P: 0017), being effective to cause at least one processor (see “processors” in P: 0017) to: 
	receive a request by a first user account to initiate an organized carpool within a user interface of a rideshare application, wherein an organized carpool is a carpool ride including at least one invited user account; (P: 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee 
	after the receipt of the request to initiate the organized carpool, cause presentation of information to invite the at least one invited user account; (P: 0029-0030, “The user's friends can receive the request message 173 and view the content of the request message 173…”) and 
	cause presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool (P: 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (P: 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of information about the user's transport service. For example... a pickup location, a pickup time, a destination location, estimated time of arrival at the destination…”)
	Regarding Claim 2, Amin et al teaches:
	The non-transitory computer readable medium of claim 1 (see “computer-readable medium” in P: 0017), wherein the information (P: 0028, “generate a request message 173 to be sent to selected friends…”) to invite the at least one invited user account (P: 0028, “can access the accounts data store 130 to determine whether one or more communication identifiers…”) includes a user interface configured to receive contact information for a user of a second user account, where the second user account is to be invited to the organized carpool. (P: 0027, “The service application an also enable the user to manually provide/enter in a phone number or other communication 
Regarding Claim 3, Amin et al teaches:
The non-transitory computer readable medium of claim 2 (see “computer-readable medium” in P: 0017), wherein the user interface configured to receive the contact information presents selectable contact information for user account (P: 0027, “…enable the user to select one or more of the contacts.”) in which the first user account has participated in an organized carpool previously. (P: 0024, “can receive the service request 161 and can associate an account of the user… service data store 140 as one of many entries corresponding to a transport service” & P: 0027-0028, “The account search 114 can access the accounts data store 130… match an account in the accounts data store 130… based on whether or not the selected friend(s) have an existing account,” the examiner interprets the user having an existing account and friend having an existing account to indicate previous use of the organized carpool service.)
	Regarding Claim 4, Amin et al teaches:
	The non-transitory computer readable medium of claim 1 (see “computer-readable medium” in P: 0017), wherein the information to invite the at least one invited user account includes a code or link to be sent to the at least one invited user account for use in joining the organized carpool. (P: 0042, “code (e.g., a four digit numerical code, such as "1214")”)
Regarding Claim 5, Amin et al teaches:
The non-transitory computer readable medium of claim 1 (see “computer-readable medium” in P: 0017), wherein the request by the first user account to initiate the organized carpool includes a designation of a starting point or destination in common for the organized carpool. (P: 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
	Regarding Claim 6, Amin et al teaches:
	The non-transitory computer readable medium of claim 1 (see “computer-readable medium” in P: 0017), wherein the request by the first user account to initiate the organized carpool is received after a vehicle has initiated an itinerary to a destination, and a first user associated with the first user account or a second user associated with the at least one invited user account is in the vehicle. (P: 0039, “For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service.”)
Regarding Claim 7, Amin et al teaches:
The non-transitory computer readable medium of claim 4 (see “computer-readable medium” in P: 0017), wherein the code or link is active for a limited time. (P: 
	Regarding Claim 14, Amin et al teaches:
	A method (See “method” and “computer-implemented method” in P: 0014) comprising:
	receiving a request by a first user account to initiate an organized carpool within a user interface of a rideshare application, wherein an organized carpool is a carpool ride including at least one invited user account; (P: 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution 110 can also include an amount determine 112 and an account search 114”)
	after the receiving of the request to initiate the organized carpool, causing presentation of information to invite the at least one invited user account; (P: 0029-0030, “The user's friends can receive the request message 173 and view the content of the request message 173…”) and 
	causing presentation of an organized carpool itinerary to the first user account, wherein the organized carpool itinerary includes a list of the at least one invited user account that joined the organized carpool, (P: 0027, “the service application can provide an interface that lists the friends selected by the user to share…”), and a pickup or drop-off time for the first user account. (P: 0046-0047, “The service manager 120 can generate a link…the link can be a reference to a web page that provides a variety of 
	Regarding Claim 15, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the information (P: 0028, “generate a request message 173 to be sent to selected friends…”) to invite the at least one invited user account (P: 0028, “can access the accounts data store 130 to determine whether one or more communication identifiers…”) includes a user interface configured to receive contact information for a user of a second user account, where the second user account is to be invited to the organized carpool. (P: 0027, “The service application an also enable the user to manually provide/enter in a phone number or other communication identifier…”) & (P: 0053, “the first user can operate the service application on her device 160 to make a request to share the fare for the transport service with another user (e.g., Friend 1)…The request to share the fare can also include one or more communication identifiers for Friend 1 (e.g., a cellular phone number, an email address)”)

	Regarding Claim 16, Amin et al teaches:
The method of claim 15 (See “method” and “computer-implemented method” in P: 0014), wherein the user interface configured to receive the contact information presents selectable contact information for user account (P: 0027, “…enable the user to select one or more of the contacts.”) in which the first user account has participated in an organized carpool previously. (P: 0024, “can receive the service request 161 and can associate an account of the user… service data store 140 as one of many entries  0027-0028, “The account search 114 can access the accounts data store 130… match an account in the accounts data store 130… based on whether or not the selected friend(s) have an existing account,” the examiner interprets the user having an existing account and friend having an existing account to indicate previous use of the organized carpool service.)
	Regarding Claim 17, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the information to invite the at least one invited user account includes a code or link to be sent to the at least one invited user account for use in joining the organized carpool. (P: 0042, “code (e.g., a four digit numerical code, such as "1214")”)
	Regarding Claim 18, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the request by the first user account to initiate the organized carpool includes a designation of a starting point or destination in common for the organized carpool. (P: 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
	Regarding Claim 19, Amin et al teaches:
	The method of claim 14 (See “method” and “computer-implemented method” in P: 0014), wherein the request by the first user account to initiate the organized carpool is received after a vehicle has initiated an itinerary to a destination, and a first user associated with the first user account or a second user associated with the at least one invited user account is in the vehicle. (P: 0039, “For example, the user can request a transport service to get from point 1 to point 2. At any time during progress of the transport service, the user and one friend (e.g., Friend 1) can agree to share the fare for the transport service.”)
	Regarding Claim 20, Amin et al teaches:
	The method of claim 17 (See “method” and “computer-implemented method” in P: 0014), wherein the code or link is active for a limited time. (P: 0043, “In some examples, the code can be temporary (e.g., valid only for a duration of time, such as only during the progress of the transport service), so…)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-13 are rejected under 35 U.S.C. 103 (a)(1) as being unpatentable over Amin et al (Pub. No.: US 2015/0012341 A1) in view of Devries et al (Pub. No.: US 2018/0350023 A1)
	Regarding Claim 8, Amin et al teaches:
A system (See “system” in P: 0009) comprising: 
	at least one processor (see “processors” in P: 0017); 
	at least one non-transitory computer readable medium medium (see “computer-readable medium” in P: 0017) comprising instructions (see “instructions” in P: 0017), the instructions when executed are effective to cause the at least one processor to: 		
		receive, from a first user account, a request to initiate an organized carpool, wherein an organized carpool is a carpool ride including at least one invited user account; (P: 0027-0028, “The user can make a request 163 to split the fare by selecting one or more friends or contacts… In addition, the service application can provide an interface that lists the friends…The fee distribution 110 can receive the fare split request… In one example, the fee distribution 110 can also include an amount determine 112 and an account search 114”)
		plan the organized carpool itinerary; (P: 0024-0025, the on-demand service system can arrange for a service provider (e.g., a driver of a vehicle)… The service manager 120 can receive the service request… monitor the progress of the transport service such as the time and/or distance away the driver is from the user for pickup… when the transport service has been completed… with the monitored information. The information can be used, for example, by the service manager 120… to determine how to partition or split the total fare between two or more users.)
	Amin et al teaches user accounts and adding additional riders to a transport trip via invitation via code or link. (P: 0044)
	However, Amin et al does not teach the following limitation flag the vehicle as being unavailable for adding additional riders outside of invited user accounts. However,  flagging a vehicle as unavailable. (P: 0056-0057, “…they will be provided an “unavailable” status and taken out of rotation…”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the
effective filing date of the claimed invention to modify the organized carpooling system, of Amin, to include flagging a vehicle as unavailable, as taught by Devries, so as to understand which vehicles are available at any particular time. (Devries, P: 0044)
Regarding Claim 9, Amin et al in view of Devries et al teaches the limitations of claim 8, and Amin et al further teaches:
The system of claim 8 (See “system” in P: 0009), wherein the instructions cause the at least one processor to: 
send an invitation or link to join the organized carpool to the first user account or the at least one invited user account. (P: 0030, “…select the link in…”)
	Regarding Claim 10, Amin et al in view of Devries et al teaches the limitations of claim 8, and Amin et al further teaches:
	The system of claim 8 (See “system” in P: 0009), wherein the instructions cause the at least one processor to:  
	29102397-626844 (P100217-US-O1)store contact information for user accounts that participate in an organized rideshare together; (P: 0032, “The service manager 120 can update 123 the accounts data store 130 with an entry for the new account corresponding to the user's friend.” & P: 0025, “The service manager 120 can update 121 the entry of the user's transport service in the service data store 140 with the monitored information.”)
	send the contact information for the user accounts that have participated in the organized rideshare with the first user account to a rideshare application to which the first user account is logged in. (P: 0027, “The user can make a request 163 to split the fare by selecting one or more friends or contacts from his or her requesting device 160… In addition, the service application can provide an interface that lists the friends selected by the user to share in the fare splitting” & P: 0029, “The request message 173 can be transmitted to the respective computing devices (referred to as friends' devices 170) of the user's friends using the corresponding communication identifiers (e.g., a phone number or email address) via the device interface 150.”)
	Regarding Claim 11, Amin et al in view of Devries et al teaches the limitations of claim 9, and Amin et al further teaches:
	The system of claim 9 (See “system” in P: 0009), wherein the instructions cause the at least one processor to: 
	receive an acceptance of the invitation to join the shared carpool. (P: 0034, “The fee distribution 110 receives the accept or decline communication 175 from the user's friend…”)
	Regarding Claim 12, Amin et al in view of Devries et al teaches the limitations of claim 8, and Amin et al further teaches:
	The system of claim 8 (See “system” in P: 0009), wherein the instructions cause the at least one processor to: 
	prior to the receipt of the request to initiate the organized carpool, dispatch a vehicle to pick up a requesting user; (P: 0024, “A user operating a requesting device 160 can make a service request 161… a request for pick up… the on-demand service 
	wherein the request to initiate the organized carpool includes a vehicle identifier (See “transport service identifier” in P: 0056) that indicates the a first user associated with the first user account is already in the vehicle, the first user account is the at least one invited user account by virtue of being permitted to share the vehicle with the requesting user. (See P: 0056, “System 100 can associate Friend 1 with the transport service in progress for the first user “ & P: 0047 “For example, the information provided on the linked web page can include… the current position information of the user… the status of the transport service (e.g., driver is en route, driver is approaching, the user is in trip, etc.))
	Regarding Claim 13, Amin et al in view of Devries et al teaches the limitations of claim 8, and Amin et al further teaches:
	The system of claim 8 (See “system” in P: 0009), wherein the request by the first user account to initiate the organized carpool includes a designation of a common starting point or common destination for the organized carpool. (P: 0039,” For example, the user can request a transport service to get from point 1 to point 2. At any time… can agree to share the fare for the transport service…  In a case where the user and Friend 1 are picked up together by a driver, the service manager 120 can receive location information... The location information can be used to indicate to the service manager 120 that the user and Friend 1 are together, and when the user and Friend 1 enter the driver's vehicle together (e.g., the location information for all three are substantially close together)).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 29, 2021